Case: 13-60310   Document: 00512502078   Page: 1   Date Filed: 01/15/2014




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                               United States Court of Appeals
                                                                        Fifth Circuit


                              No. 13-60310
                                                                      FILED
                                                                January 15, 2014
                            Summary Calendar
                                                                 Lyle W. Cayce
                                                                      Clerk
Consolidated w/ 13-60359


CHARLES P. PRIDE,

                                         Plaintiff-Appellant
v.

CITY OF BILOXI, MISSISSIPPI; BILOXI COMMUNITY DEVELOPMENT
DEPARTMENT; JERRY CREEL, Director Community Development,
Individually and in his official capacity; TIM CIPPOLA, Individually and in
his official capacity; MIKE ANDREWS, Individually and in his official
capacity; UNKNOWN DEFENDANTS; A. J. HOLLOWAY, Mayor of the City
of Biloxi, in his official capacity; GEORGE LAWRENCE, Alderperson in his
official capacity; WILLIAM STALLWORTH, Alderperson in his official
capacity; CHARLES HARRISON, Alderperson in his official capacity; MIKE
FITZPATRICK, Alderperson in his official capacity; TOM WALL,
Alderperson in his official capacity; ED GEMMILL, Alderperson in his official
capacity; DAVID FAYARD, Alderperson in his official capacity; BILOXI
CODE ENFORCEMENT,

                                         Defendants-Appellees




                Appeals from the United States District Court
                   for the Southern District of Mississippi
                           USDC No. 1:10-CV-100
     Case: 13-60310      Document: 00512502078         Page: 2    Date Filed: 01/15/2014



                           No. 13-60310 c/w. No. 13-60359


Before REAVLEY, JONES, and PRADO, Circuit Judges.
PER CURIAM:*
       Charles P. Pride brought this action after the City of Biloxi demolished
a structure on his property and cleared trash and debris from his lot. He
asserted various civil rights claims pursuant to 42 U.S.C. § 1983, a takings
claim, and various tort and conspiracy claims. The district court dismissed
most of the claims pursuant to Federal Rule of Civil Procedure 12 and then
granted summary judgment on the remaining claims. Pride now appeals.
       Reviewing the record de novo, see, e.g., Curtis v. Anthony, 710 F.3d 587,
593 (5th Cir. 2013), we affirm for the same reasons articulated by the district
court. With the benefit of liberal construction, Pride argues that he suffered
an unconstitutional taking and that the defendants engaged in a malicious
enforcement action, resulting in improper demolition and clearing of his lot
without due process. To the extent that Pride argues there was a taking, the
district court correctly held that Pride’s claims are not ripe. See Williamson
Cnty. Reg’l Planning Comm’n v. Hamilton Bank of Johnson City, 473 U.S. 172,
194-95, 105 S. Ct. 3108, 3120-21 (1985). Furthermore, the record shows that
the defendants complied with the notice requirements for a code enforcement
action and demolition under Mississippi law. See Miss. Code Ann. § 21-19-11.
Pride’s rambling and conclusory arguments to the contrary may not prevent
summary judgment. See Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th
Cir. 1994) (en banc).
       AFFIRMED.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.

                                             2